Appeal by the defendant from two judgments of the Supreme Court, Kings County (Jones, J.), both rendered March 12, 1991, convicting him of criminal possession of a weapon in the third degree under Indictment No. 5831/89, upon a jury verdict, and criminal possession of a controlled substance in the fourth degree under Indictment No. 1257/90, upon his plea of guilty, and imposing sentences, and an amended judgment of the same court, also rendered March 12, 1991, revoking a sentence of probation previously imposed by the same court (Kay, J.), upon a finding that he had violated a condition thereof, under Indictment No. 528/88, upon his admission, and imposing a sentence of imprisonment upon his prior conviction of criminal possession of a controlled substance in the third degree.
Ordered that the judgments and the amended judgment are affirmed.
The defendant failed to preserve his challenge to the trial court’s response to the jury’s note indicating that it was deadlocked, since the defendant failed to object to the trial court’s decision to wait an hour before responding to the note and did not object nor make any requests with respect to the court’s eventual response (see, People v Tucker, 192 AD2d 469; People v Pacheco, 156 AD2d 593; People v Hentley, 155 AD2d 392). Moreover, reversal in the exercise of our interest of justice jurisdiction is not warranted.
In light of the foregoing, there is no basis to grant the relief which the defendant seeks with respect to the judgment and amended judgment rendered upon his plea of guilty and admission respectively. Thompson, J. P., Miller, Santucci and Joy, JJ., concur.